ORDER

PER CURIAM.
Gerald K. Walker (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 on the merits without an evidentia-ry hearing. Movant claims the court clearly erred in denying his motion because his guilty plea was involuntarily entered.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*795The judgment of the trial court is affirmed in accordance with Rule 84.16(b).